     Case 4:20-cv-00385-P Document 18 Filed 10/14/20               Page 1 of 7 PageID 98



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

BRYCE BAKER,                                    §
                                                §
           Plaintiff,                           §
                                                §
v.                                              §
                                                       Civil Action No. 4:20-cv-00385-P
                                                §
CITY OF ARLINGTON,                              §
                                                §
           Defendant.                           §

                         MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant City of Arlington’s Motion to Dismiss Under Rule

12(b)(6). ECF No. 7. Having considered Arlington’s Motion to Dismiss, Plaintiff Bryce

Baker’s Response (ECF No. 11), Arlington’s Reply (ECF No. 12), briefing, and applicable

law, the Court finds that Arlington’s Motion to Dismiss should be and hereby is

GRANTED.

                                      BACKGROUND 1

       After undergoing testing since 2012, Plaintiff Bryce Baker was hired as a fireman

by the City of Arlington to begin on April 9, 2018. Compl. at ¶¶ 8–9. As part of his hiring,

Baker was required to complete sixteen weeks of fire training followed by sixteen weeks

of EMS training. Id. at ¶ 10. On April 11, 2018, Baker suffered a fractured ankle injury

during a run. Id. at ¶¶ 10–11. Baker attempted to push through this injury because of his


       1
        The Court draws its factual account from the allegations in Plaintiff’s Original Petition.
See Manguno v. Prudential Prop. & Case. Ins. Co., 276 F.3d 720, 725 (5th Cir. 2002) (noting that
when considering a Rule 12(b)(6) motion to dismiss, “all facts pleaded in the complaint must be
taken as true”).
    Case 4:20-cv-00385-P Document 18 Filed 10/14/20             Page 2 of 7 PageID 99



“dream of becoming a firefighter,” but this only worsened the injury, leading Captain

Campbell, in a private meeting with Baker, to attempt to force Baker into resigning

“instead of following normal procedures.” Id. at ¶ 11.

       Prior to Baker’s injury, Lieutenant Nevin Price began harassing Baker for his

involvement in a class action lawsuit against the City. Id. at ¶¶ 12–13. In one instance, Lt.

Price harassingly questioned Baker in front of the entire class of seventeen recruits

regarding Baker’s thoughts on the civil action lawsuit, and at one point demanded that

Baker “be straight” with him and stated, “I know you were part of a possible class action

against the City.” Id. at ¶¶ 13–15. Lt. Price taunted Baker in front of the class by stating

that Baker “needed to make some MAN decisions,” while making him stand at attention

for “hour long PT.” Id. at ¶ 17. Lt. Price then wrote Baker up for failing to achieve the time

run in which Baker was injured. Id. Baker alleges Lt. Price’s harassment continued and

that he badgered Baker about his injury “despite City policy against harassment.” Id. at ¶

18 (emphasis added). In his Complaint, Baker defines harassment under this policy as:

       verbal or physical conduct that denigrates or shows hostility or aversion
       toward an individual and that: a. Has the purpose or effect of creating an
       intimidating, hostile, or offensive work environment; b. Has the purpose or
       effect of unreasonably interfering with an individual’s work performance; or
       c. Otherwise adversely affects an individual’s employment opportunities.

Id. As a result of this harassment and badgering, Baker “had no choice but to ‘resign.’” Id.

at ¶ 19.

       Baker filed suit on April 7, 2020. ECF No. 1. Arlington filed its Motion to Dismiss

on May 21, 2020. ECF No. 7. Baker filed his Response to Arlington’s Motion to Dismiss



                                              2
   Case 4:20-cv-00385-P Document 18 Filed 10/14/20               Page 3 of 7 PageID 100



on June 24, 2020. ECF. No. 11. Arlington filed its Reply on July 8, 2020. ECF No. 12. The

Motion to Dismiss is now ripe for review.

                                  LEGAL STANDARDS

       Federal Rule of Civil Procedure 8(a) requires a claim for relief to contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV.

P. 8(a)(2). Rule 8 does not require detailed factual allegations, but “it demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). If a

plaintiff fails to satisfy Rule 8(a), the defendant may file a motion to dismiss the plaintiff’s

claims under Federal Rule of Civil Procedure 12(b)(6) for “failure to state a claim upon

which relief may be granted.” FED. R. CIV. P. 12(b)(6).

       To defeat a motion to dismiss pursuant to Rule 12(b)(6), a plaintiff must plead

“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at

570. “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 663 (citing Twombly, 550 U.S. at 556). “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).

“Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it

‘stops short of the line between possibility and plausibility of entitlement to relief.’” Id.

(quoting Twombly, 550 U.S. at 557).



                                               3
   Case 4:20-cv-00385-P Document 18 Filed 10/14/20              Page 4 of 7 PageID 101



       In reviewing a Rule 12(b)(6) motion, the Court must accept all well-pleaded facts

in the complaint as true and view them in the light most favorable to the plaintiff. Sonnier

v. State Farm Mut. Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007). The Court is not

bound to accept legal conclusions as true, and only a complaint that states a plausible claim

for relief survives a motion to dismiss. Iqbal, 556 U.S. at 678–79. When there are well-

pleaded factual allegations, the Court assumes their veracity and then determines whether

they plausibly give rise to an entitlement to relief. Id.

                                         ANALYSIS

       Baker asserts a single claim against Arlington for First Amendment retaliation under

42 U.S.C. § 1983. Compl. at ¶¶ 20–24. However, as explained below, Arlington cannot be

held liable under Monell because Baker actually pleaded a policy against the harassment

Baker alleges. Id. at ¶ 18. Further, Baker’s bare allegation that Lt. Price is a policymaker

is conclusory and, as such, is insufficient to state a claim.

       Municipalities, including counties and cities, may be held liable under § 1983.

Hampton Co. Nat’l Sur., LLC v. Tunica Cty., 543 F.3d 221, 224 (5th Cir. 2008); Peterson

v. City of Fort Worth, 588 F.3d 838, 847 (5th Cir. 2009). However, it has long been held

that a municipality cannot be liable under a theory of respondeat superior. Blakely v.

Andrade, 360 F. Supp. 3d 453, 485 (N.D. Tex. 2019) (Boyle, J.) (citing Piotrowski v. City

of Houston, 237 F.3d 567, 578 (5th Cir. 2001)). In order to establish municipal liability

under § 1983, a plaintiff must show that (1) an official policy, (2) promulgated by the

municipal policymaker, (3) was the moving force behind the violation of a constitutional

right. Peterson, 588 F.3d at 847 (citing Piotrowski, 237 F.3d at 578); see also Monell v.

                                               4
   Case 4:20-cv-00385-P Document 18 Filed 10/14/20             Page 5 of 7 PageID 102



Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978). While an official policy

“usually exists in the form of written policy statements, ordinances, or regulations, . . . it

may also arise in the form of a widespread practice that is ‘so common and well-settled as

to constitute a custom that fairly represents municipal policy.’” Peterson, 588 F.3d at 847

(quoting Piotrowski, 237 F.3d at 579).

       A.     The policy Baker alleges that was ignored by Lt. Price cannot be the
              “moving force” behind Baker’s alleged injury because the policy serves
              to protect Baker from his alleged injury.

       Baker fails to state a Monell claim against Arlington because the only policy Baker

pleaded is Arlington’s policy against the alleged harassment. See Compl. at ¶ 18. Indeed,

Baker’s Complaint explicitly states that Lt. Price’s alleged harassment and badgering

occurred “despite City policy against harassment.” Id. at ¶ 18 (emphasis added). Baker then

defines “harassment” by reference to Arlington’s policy. Id. Baker alleges that Lt. Price

harassed and badgered him regarding a class action lawsuit in which Baker was involved

as well as his ankle injury, which he claims led to his resignation. Id. at ¶¶ 10, 13, 18–19.

However, this policy is not actionable under § 1983 because Baker does not allege it was

the “moving force” behind the alleged violation of his constitutional right.

       Further, Arlington cannot be held liable under § 1983 for an isolated incident

involving one of its employees. Under § 1983, “isolated unconstitutional actions by

municipal employees will almost never trigger liability.” Piotrowski, 237 F.3d at 578.

Arlington makes this argument in its Motion to Dismiss when it states that Baker’s claims

are “directed at a single former Arlington employee—a fire department trainer.” MTD at

¶ 2.01. Baker fails to plead any facts that the alleged harassment and badgering were

                                              5
   Case 4:20-cv-00385-P Document 18 Filed 10/14/20                  Page 6 of 7 PageID 103



anything more than an isolated situation between one trainer and one employee. These

isolated      acts   of   one   employee     do       not   constitute   “widespread   practice”

and thus cannot be said to qualify as a custom under Monell. See Peterson, 588 F.3d at

847. Therefore, the Court finds that Baker did not plead sufficient facts to identify any

official Arlington policies or customs actionable under § 1983. Arlington’s Motion to

Dismiss should be and hereby is GRANTED.

         B.      Baker’s claim that Lt. Price is a policymaker fails as conclusory.

         Moreover, Baker’s allegation that Lt. Price was a policymaker whose acts and edicts

constituted official Arlington policy are merely conclusory and thus insufficient to state a

claim.

         Under § 1983, “[t]he description of a policy or custom and its relationship to the

underlying constitutional violation . . . cannot be conclusory; it must contain specific facts.”

Spiller v. City of Texas City, Police Dep’t, 130 F.3d 162, 167 (5th Cir. 1997) (citing Fraire

v. City of Arlington, 957 F.2d 1268, 1278 (5th Cir. 1992)). “[A] complaint must contain

either direct allegations on every material point necessary to sustain a recovery . . . or

contain allegations from which an inference fairly may be drawn that evidence on these

material points will be introduced at trial.” Campbell v. City of San Antonio, 43 F.3d 973,

975 (5th Cir. 1995) (citation omitted).

         Baker alleges that Lt. Price was “an official whose acts and edicts constitute official

policy of the City with respect to the retaliation . . . and, more generally, Fire Department

rules, policies, and procedures.” Compl. at ¶ 22. Baker further alleges that Lt. Price

“illegally retaliated against Baker” while “acting under color of state law through infliction

                                                  6
   Case 4:20-cv-00385-P Document 18 Filed 10/14/20             Page 7 of 7 PageID 104



of objectively adverse employment action.” Id. at ¶ 21. These allegations are purely

conclusory, and Baker essentially argues under the theory of respondeat superior, which

is an improper avenue of recovery against a municipality. See Piotrowski, 237 F.3d at 578.

Finally, the Court finds persuasive a Fourth Circuit case which held that a fire chief—a

higher ranking fire department official than Lt. Price—was not a policymaker with respect

to hiring and firing. See Greensboro Professional Fire Fighters Assn., Local 3157 v.

Greensboro, 64 F.3d 962, 965–66 (4th Cir. 1995). Therefore, Baker’s claim that Lt. Price’s

acts and edicts constitute official Arlington policy fails as conclusory.

                                      CONCLUSION

       For the foregoing reasons, the Court finds that Arlington’s Motion to Dismiss (ECF

No. 7) should be and is hereby GRANTED. Accordingly, Plaintiff’s claims against

Arlington are DISMISSED with prejudice.

       SO ORDERED on this 14th day of October, 2020.




                                              7
